UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


IN RE: Romano v. Northrop Grumman Corp. et al., No. 16-cv-5760
       Ackerman v. Northrop Grumman Corp., No. 18-cv-4397
       Ackerson v. Northrop Grumman Corp., No. 19-cv-942
       Ball v. Northrop Grumman Corp., No. 19-cv-4381
       Cammarata v. Northrop Grumman Corp., No. 20-cv-0511
       Cornett v. Northrop Grumman Corporation, No. 18-cv-06453
       Auer v. Northrop Grumman Corporation, No. 21-cv-415



           JOINT STATUS REPORT PURSUANT TO MARCH 6, 2019 ORDER

Dear Magistrate Judge Lindsay:

        The parties jointly submit the following status report in accordance with the Court’s March
6, 2019 Order, which stayed Phase I discovery regarding class certification issues pending
resolution of Northrop Grumman’s request for a Lone Pine order. (Order regarding ECF No. 87,
entered Mar. 6, 2019.)

        At a status conference on December 3, 2020, Judge Brown declined to enter a Lone Pine
order, directed the parties to continue Phase I discovery and produce certain documents, and
referred all subsequent discovery disputes to your Honor. The Court further set a date of
September 1, 2021 for the commencement of briefs for a motion for class action certification.
(Dec. 4, 2020 Order (attached as Exhibit A).) Since that conference, the parties have continued to
meet and confer and exchange correspondence regarding class certification discovery issues.
Below is a summary of the Phase I productions taking place and the remaining disputes at this
time.

       The parties jointly request a conference with your Honor to resolve these disputes and
expedite remaining disclosures.

I.       ONGOING PRODUCTIONS

         A.     Plaintiffs’ Production:

                1.     Plaintiffs will produce an updated and complete version of the Plaintiff
                       Injury Chart submitted on April 1, 2020 1 on or before April 30, 2021.

                2.     Plaintiffs will provide authorizations from any additional medical
                       providers seen by the currently proposed class representatives during the


1
    See March 13, 2020 Order (ECF No. 102.)
Joint Status Report to Magistrate
April 5, 2021
Page 2 of 17

                       period since the production of the Plaintiff Fact Sheets and authorizations
                       for these parties, on or before April 30, 2021.

       B.      Northrop Grumman’s Production

               1.      The parties are negotiating terms to be searched across a group of four
                       agreed upon custodians (Ed Hannon, John Cofman, Kent Smith, and Mike
                       Wolfert) as part of Phase I. Northrop Grumman is completing its review
                       of documents that hit on undisputed search terms and will produce
                       responsive, non-privileged documents that are relevant to Phase I on or
                       before April 30, 2021.

               2.      Northrop Grumman is reviewing documents produced in the Travelers
                       Indemnity cases that have not already been produced in this litigation and
                       will produce any non-privileged documents that are relevant to Phase I on
                       or before April 30, 2021.


II.    DISPUTED DISCOVERY ITEMS

       A.      General Scope of Northrop Grumman’s Discovery

       Plaintiffs’ Position

       Defendants have failed to provide the discovery that Judge Brown ordered in December.
See Transcript of December 3, 2020 Conference, attached hereto as Exhibit B, pp. 23-31. Judge
Brown’s express directive was part of his clearly stated policy of comprehensive and open
discovery production 2.

        In the parties’ joint submission to the Court ahead of a conference with Judge Brown,
Defendants raised these and numerous other objections. A copy of the Joint Submission dated
December 1, 2020, together with the Exhibits 1-7 thereto, is annexed hereto as Exhibit C (ECF
114). At the December 3, 2020 conference, following a discussion on these topics, Judge Brown
clearly ordered all of these documents to be produced. The Court’s Dec. 4, 2020 Order, issued
immediately after the conference states:




2
  “THE COURT: No one’s saying to me that exceptional economic burdens, you know, or that
there’s privileges. I’m not hearing any of that. You know. And also, frankly, I’d rather leave this
to Judge Lindsay who has much more of a handle on it, but I’m going to say everything I just
heard about should get turned over.” See Exhibit B, Transcript of Dec. 3, 2020 Hearing, p. 30,
lines 9-14.
THE COURT: I order everybody to turn everything over. See Exhibit B, Transcript of Dec. 3,
2020 Hearing, pp. 30-31, line 26.
Joint Status Report to Magistrate
April 5, 2021
Page 3 of 17

       2. Before any additional impasses arise, however, counsel has been directed to
       produce millions of pages of documents in various categories, as described in the
       conference, as well as individual discovery information relating to plaintiffs.
       Counsel is reminded that the rules do not permit the withholding of any material
       subject to production based on a perceived failure of the opposing party, or
       insisting on a quid pro quo for such production. In this regard, counsel is directed
       to review and abide by the appropriate sections of the FRCP and the local rules
       which require the efficient and speedy resolution of disputes, cooperation between
       and courtesy among counsel in discovery, the reasonable interpretation of
       discovery requests and good faith meet and confer requirements.

       Accordingly, the Court should order Northrop Grumman to                 produce the following
categories of documents:

    1. All documents that hit on the search terms listed in Exhibit F (including the disputed terms
       at p. 4)) across all of the above custodial files. The documents should be produced without
       limitations as to on-site or off-site operations, temporal restrictions, or any other limitations
       discussed below. Defendants have advised that a test run of all terms yielded more than
       215,000 documents and have since continued to suggest numerous limitations. However,
       as noted above, Judge Brown rejected Defendants’ position and ordered comprehensive
       disclosures.

    2. All documents responsive to Plaintiff’s Second Set of Document Demands, dated
       November 20, 2020. The demands seek documents relating to Defendant’s air emissions
       from their facilities, an important route of toxic exposure for Plaintiffs. Defendants have,
       so far, failed to produce any responsive documents.

    3. Litigation documents from Grumman’s insurance cases with Travelers. These are within
       the scope of documents demanded by Plaintiffs and approved for disclosure by Judge
       Brown. Furthermore, as discussed below, they are directly relevant to the claims and
       defenses in this action.

        Focusing exclusively on certain rulings made over two years ago by the Magistrate Judge
with respect to Plaintiffs’ initial document demands 3, Defendants continue to raise the same
objections, ignoring both the letter and spirit of the Court’s new direction, as clearly stated in its
December 4, 2020 Order (Exhibit A and Note 1 supra and Exhibit B – December 3, 2020 Status
Conference Transcript).

       For example, even though in prior correspondence and numerous meet and confers,
Defendants agreed to waive any limitations with respect “on-site” operations, they are reviving
their objections here. Also, even though the parties have been engaging in Court- ordered

3
 Plaintiffs respectfully suggest that certain limitations on discovery imposed by the Magistrate
on February 4, 2019 have since been specifically waived by Defendants themselves and also
superseded by subsequent Orders of the Court.
Joint Status Report to Magistrate
April 5, 2021
Page 4 of 17

discovery since the lifting of the stay on July 29, 2020, and Defendants themselves are demanding
that Plaintiffs produce additional documents, Defendants now claim that Phase I discovery is
complete. In this, they incorrectly cite Plaintiffs’ March 6, 2019 letter to the Court (ECF 87). In
the letter, Plaintiffs stated: “In view of the Court’s decision to suspend certain discovery
deadlines 4, Phase I discovery has not been completed.” [emphasis added] At the time, Plaintiffs
requested that discovery be allowed to continue. However, on the same date, this Court ordered a
stay of discovery, pending resolution of Defendants’ request for a Lone Pine Order 5. This stay
was lifted by Order of Judge Brown, dated July 29, 2020 (ECF. 109).

        In their arguments below, Defendants repeatedly mischaracterize Plaintiffs’ position and
the discovery negotiations. The actual statements and correspondence of the parties were
presented to Judge Brown in their joint letter preceding the December 3, 2020 conference and are
attached herein as Exhibit C(5) hereto (ECF 114-5). In subsequent correspondence following the
conference with Judge Brown, Plaintiffs again attempted to resolve many of the discovery disputes
presented below, but to no avail. See Jan. 11, 2021 Ltr. from Plaintiffs’ to Northrop Grumman’s
counsel, attached as Exhibit D. Defendants’ references to moot initial discovery deadlines and
other spurious objections, addressed in greater detail below, serve two goals, delay and impeding
Plaintiffs from getting the information they need to assess their exposure to the contaminants, an
essential part of their case against Defendants. The Magistrate is respectfully requested to follow
Judge Brown’s lead and order Northrop Grumman to produce the documents it has in its
possession, as described below.

       Northrop Grumman’s Position

       Northrop Grumman complied with Judge Brown’s Order by producing more than two
million pages of documents to Plaintiffs on December 15, 2020. 6 Plaintiffs have not yet produced
what Judge Brown ordered them to produce to Northrop Grumman.



4
  Plaintiffs were referring to the Court’s request, during the February 4, 2019 conference relating
to motions to compel, that the parties should submit a proposed new discovery schedule.
However, shortly thereafter, on March 4, 2019, before any new schedule was set, the Northrop
Grumman Defendants filed their letter request for a Lone Pine Order, leading to the stay of
discovery. See infra.
5
 See ECF 87 (Plaintiff’s letter) and Order dated March 6, 2019, stating ““Moreover, upon
consideration of the issue of waiting for a decision on the Lone Pine order, it may have a
substantial impact on the scope and order of discovery. Accordingly, all discovery is stayed
pending a decision.”
6
  That production included documents that Northrop Grumman had previously produced in three
cases involving similar issues and that Northrop Grumman agreed to produce: (i) Town of Oyster
Bay v. Northrop Grumman, et al., 2:05-cv-1945 (E.D.N.Y.); (ii) Town of Hempstead v. United
States, et al., 2:16-cv-03652 (E.D.N.Y.); and (iii) Bethpage Water District v. Northrop Grumman
Corporation, et al., 2:13-cv-06362 (E.D.N.Y.). (See Dec. 3, 2020 Hrg. Tr. at 25:11–21.)
Joint Status Report to Magistrate
April 5, 2021
Page 5 of 17

        Since the December 3, 2020 conference, the parties met and conferred on the remaining
Phase I issues, including potential search terms and a second set of document requests that were
not discussed during the conference with Judge Brown. The impasse involves the standard
approach of applying limiters to search terms that are overbroad. For instance, Northrop Grumman
proposed adding the limiter “w/ 10 Bethpage” to avoid the cost and burden of reviewing false
positives. Plaintiffs recognized the need for limiters and suggested using “AND Bethpage”
instead. Despite being advised by its vendor that Plaintiffs’ proposed limiter would still generate
thousands of false positives, Northrop Grumman agreed, expecting that would obviate the need
for judicial intervention, only to have Plaintiffs back away from their own proposal and object to
using limiters entirely. This history is more fully set forth below. Northrop Grumman respectfully
requests the Court order the compromise to which the parties already agreed.

        Finally, Plaintiffs’ suggestion that Judge Brown revisited and overruled prior Phase I
discovery Orders is belied by the transcript of that hearing. As that transcript reflects, counsel for
Northrop Grumman advised Judge Brown of Your Honor’s prior rulings concerning the scope of
Phase I discovery. (Dec. 3, 2020 Hrg. Tr. at 16:4–16, 34:23–36:3.) Plaintiffs did not ask the Court
to overrule those prior rulings, and the Court did not do so. Instead, the Court directed both sides
to produce certain materials, instructed the parties to discuss any remaining Phase I issues, and
referred future disputes to Your Honor. (Id. at 32:17–33:13.)

        As Your Honor will recall, much time and energy was expended on the scope of Phase I
discovery prior to the stay. Over the course of three hearings, dozens of letters, and formal motions
to compel, the Court resolved myriad disputes over document requests, interrogatories, fact sheets,
and requests for admission. The Court issued final rulings during a hearing on February 4, 2019,
which Plaintiffs never challenged. Indeed, in March 2019, Plaintiffs certified that Northrop
Grumman’s document production concerning Phase I issues was complete. (ECF No. 87 at 3
(stating that production of documents was “completed, except by TOB.”).) Northrop Grumman
reminded Plaintiffs of this history and Your Honor’s Phase I discovery Orders during recent meet-
and-confers, to which Plaintiffs responded that the Court’s prior rulings are “irrelevant.” (Jan. 19,
2021 Letter from K. Viggiani to L. Factor at 2 (attached as Exhibit E).)

        Plaintiffs’ argument that Northrop Grumman somehow could or did nullify Your Honor’s
prior rulings is unsupported and false. To try and resolve the dispute over search terms, Northrop
Grumman offered to search electronic files, if any, dated prior to 1987. While Plaintiffs rejected
that offer, Northrop Grumman is still willing to search the agreed upon custodial files for
documents prior to 1987. The end date for Phase I discovery remains September 2016, when the
Romano complaint was filed. (Feb. 4, 2019 Hrg. Tr. at 27:5–10 (THE COURT: “[W]e’re starting
with 1987 as I’ve ruled through September 2016.”).) Furthermore, this Court’s ruling that Phase
I discovery is limited to offsite issues also remains in effect. (Id. at 29:10–15 (MS. FACTOR:
“They won’t provide any information about onsite operations . . .” THE COURT: “None of that
is relevant at the moment. All of that is premature. You’re doing class discovery. Their objections
are appropriate.”).) No member of the alleged class claims injury tied to exposure at the legacy
Navy/Grumman site. Phase I discovery has been and remains properly limited to whether
members of the alleged classes were affected by chemicals that migrated offsite. Plaintiffs long
ago conceded that Phase I discovery does not include onsite issues. (Plaintiffs’ March 12, 2019
Joint Status Report to Magistrate
April 5, 2021
Page 6 of 17

Letter , ECF No. 88, at 2 n.4 (noting that “Grumman has objected to the production of documents
relating to contamination at the Site and documents dating prior to 1987 and the Magistrate has
agreed that such production is premature”).)

        In sum, while Plaintiffs raise a host of purported issues in this status report, only three need
to be resolved at this time. First, as the Court will recall, the parties did not previously negotiate
search terms and custodians as part of Phase I document production. That exercise, which is all
that remains to complete Phase I document discovery, is going on now, subject to Your Honor’s
ruling on the parties’ disputes over the search terms. Second, Plaintiffs still have not provided a
complete and accurate chart containing information on Plaintiffs’ claims that Judge Brown first
ordered them to submit almost a year ago7—nor have they produced any underlying medical
records or any other information that they used to prepare the chart, which are relevant to Phase I.
Third, Plaintiffs refuse to discuss new dates for key elements of the Phase I schedule to which they
previously agreed and this Court ordered: the completion of Phase I document production,
depositions of the putative class representatives, and a date by which plaintiffs identify their class
certification experts and their expected opinions. Northrop Grumman has no burdens on class
certification, and thus needs to know the experts Plaintiffs intend to offer and a summary of their
expected opinions so that it can line up its rebuttal experts. 8 All other issues relate to Plaintiffs’
requests for discovery that Your Honor has already ruled are premature and beyond the scope of
Phase I. There is no basis to revisit those rulings until we reach Phase II, as this Court already has
ordered.

        B.      Disputes Regarding Specific Search Terms

       A list of the search terms agreed upon and those that are in dispute is attached as Exhibit
F. Below are the parties’ positions regarding terms that remain in dispute.

        1.     Use of “Bethpage” as Limiter

        Plaintiffs’ Position

       Plaintiffs object to the use of this limiter. It is undisputed that Grumman’s contaminants
spread beyond the geographic confines of the hamlet of Bethpage. This is borne out by the
numerous environmental reports and litigation documents already produced by Defendants. The
groundwater plume is at least 4.3 miles long and over 2 miles wide and continuing to spread,
covering many communities beyond the hamlet of Bethpage. The pollution has required treatment

7
    See ECF No. 105, 105-1.
8
  See Natixis Fin. Prod. LLC v. Bank of Am., N.A., No. 10-cv-03656, 2016 WL 7165981, at *4
(S.D.N.Y. Dec. 7, 2016) (“As the party with the burden of proof, [Plaintiff] would in the usual
course be required to disclose its expert testimony on those claims.”) (citing Manual for
Complex Litig. (4th) § 11.481, Fed R. Civ. P. 26, Advisory Committee Notes, 1993 Amendment,
subdiv. (a)(2) (“[I]n most cases the party with the burden of proof on an issue should disclose its
expert testimony on that issue before other parties are required to make their disclosures with
respect to that issue.”)).
Joint Status Report to Magistrate
April 5, 2021
Page 7 of 17

at numerous wells that provide drinking water for Bethpage, Plainedge, South Farmingdale, North
Massapequa and parts of Levittown, Seaford, Wantagh and Massapequa Park. 9 We now
understand that the air pollutants produced by Grumman’s plants spread out in all directions from
the site, impacting an even wider area. All of these routes of exposure are expressly alleged in the
above referenced actions, including the class action complaint. Plaintiffs intend to amend their
class definitions to eliminate any uncertainty about these issues and the proposed class.

        Contrary to Defendants’ statements below, Plaintiffs never agreed to use the “Bethpage”
term limiter across the board. As stated in Plaintiffs’ January 11, 2021 letter to Defendants: “You
originally proposed running our search terms, but for ten of them (plus the well numbers) you
asked to add the limitation “w/10 Bethpage” (K. Viggiani email dated 11/18/20). We objected to
the limitation on the wells, but said that it would be okay for the remaining 10 terms. Subsequently,
our IT team clarified that this would exclude any hits that do not have the word “Bethpage” in
close proximity, so we flagged this as a problem in our subsequent correspondence. In your latest
proposal (Jan. 6th letter), you suggest adding the limitation “AND Bethpage” to 41 terms. This
would mean that any email or document that does not have the word “Bethpage” in it would be
excluded, even if it relates to the Site and/or Site-related contamination and even if it has to do
with the impacts of toxins on the adjacent residential communities in the towns of Hempstead and
Oyster Bay. This proposal is not acceptable and Defendants have proposed no other means to
address their concern about “false hits”. While we agree that some effort should be made to avoid
hits for unrelated Grumman sites, on balance, we need to err on the side of over-inclusiveness.
Once the production of terms without limiters is made, either party can easily narrow the search
by applying any geographic or contextual limiters it chooses using standard document review
software. However, defendants should not have sole discretion on this issue.” 10

        The class action refers broadly to current and former residents and/or property owners of/in
“the Bethpage area of Nassau County” (Romano SAC ¶1) and goes on to describe the wide-ranging
pollution caused by the Northrop Grumman Defendants’ dumping activities. Defendants may not
limit or shape the classes to their liking. Plaintiffs are entitled to all documents showing the full
extent of site-related contamination.

         Northrop Grumman’s Position

         Northrop Grumman proposed adding to certain overbroad search terms the limiter “w/ 10
Bethpage” to avoid the cost and burden of reviewing false positives. During a meet and confer on
December 16, 2020, Plaintiffs suggested instead that Northrop Grumman use “AND Bethpage” as
a limiter. Northrop Grumman was advised by its vendor that Plaintiffs’ proposed limiter would
still generate thousands of false positives. Nevertheless, Northrop Grumman agreed to Plaintiffs’
proposal in order to obviate the need for judicial intervention. (Jan. 19, 2021 Letter from K.
Viggiani to L. Factor at 1–3 (attached as Exhibit E.) Later, Plaintiffs reneged and took the position

9
 See, e.g., NYS Department of Environmental Conservation, 2019 Amended Record of
Decision; Newsday, Feb. 18, 2020, “The Grumman Plume, Decades of Deceit”; Health
Consultation, NYS Department of Health, May 23, 2019.
10
     For earlier correspondence regarding search terms, see ECF 114-5.
Joint Status Report to Magistrate
April 5, 2021
Page 8 of 17

that they wanted to capture information that relates to areas other than Bethpage. Plaintiffs admit
that information beyond Bethpage is not relevant to the proposed classes in the operative
complaint, which is all that is relevant during Phase I. Despite Plaintiffs’ confusing reference
above to the “Bethpage area of Nassau County,” the Second Amended Complaint’s proposed
classes consist solely of “residents of Bethpage” or “owners of real property in Bethpage.”
(Second. Am. Compl. ¶ 253(a)–(d) (ECF No. 34).)

        Plaintiffs, however, now state that they plan to amend their class definitions to include
additional geographical areas. But the time to amend the Romano complaint expired years ago.
(See Initial Conference Minute Entry, ECF No. 46 (setting Oct. 10, 2018 amendment deadline).)
When Judge Brown asked Plaintiffs’ counsel to choose the date by which their motion for class
certification would be due, they did not suggest a need, much less seek leave, to file what would
be a third amended complaint.

        Furthermore, adding “AND Bethpage” to certain broad terms would reduce the number of
false positives, particularly as to terms like “FS,” “IRM,” and “ROD,” which yield more than
40,000 hits each and which are abbreviations of other terms Northrop Grumman is agreeing to
search, including “Feasibility Study,” “Interim Remedial Measure,” and “Record of Decision.”
The false positives generated by removing all limiters include documents regarding unrelated
superfund sites that have no bearing on Plaintiffs’ proposed classes, like the Westinghouse Electric
Corporation site in Sunnyvale, California, where Northrop Grumman is performing CERCLA
cleanup of a prior owner’s soil and groundwater contamination.

     2. Bethpage Community Park

        Plaintiffs’ Position

        Bethpage Community Park was utilized by Grumman as a toxic waste dump before it
donated the land to the Town. While parts of the Park have undergone remediation by the Town
of Oyster Bay, the baseball field has been closed for over 20 years. Most recently, in September
2020, Grumman reported to the New York State Department of Environmental Conservation that
it found volatile organics in soil at levels as high as 420 parts per million — more than 40 times
the state’s target cleanup goals — beneath some areas of the adjacent parking lot near the ballfield
and in one spot leading up to the nearby skate park. 11 Generations of Bethpage area residents have
used the Park and been exposed to the contaminants there. The above facts are alleged throughout
the class action complaint and in each of the individual claims in all seven actions. The class, as
currently defined, includes a subclass of “all residents of Bethpage who have been exposed to the
toxic contaminants and industrial solvents […] discharged by Defendants at the Site to establish
medical monitoring as “reasonably anticipated’ consequential damages resulting from their
exposure to the aforementioned toxins (the “Bodily Injury Class”). See Romano Second Amended
Complaint ¶253(a). Defendants’ argument that visitors and regular users of the Community Park,

11
   Newsday, Nov. 3, 2020, “Report: More soil contamination found outside Bethpage ballfield”.
https://www.newsday.com/search#filter=stories&query=bethpage%20community%20park%20b
allfield.
Joint Status Report to Magistrate
April 5, 2021
Page 9 of 17

the toxic site of Grumman’s Settling Ponds for waste disposal (Id. ¶¶ 59-67) were not exposed to
the contamination is a dubious fact-based defense, but certainly not a reason to prohibit Plaintiffs’
inquiry into the basis for their expressly alleged claims.

         As late as December 18, 2020, Defendants did not object to this search term on the basis
that it is not relevant to Part I discovery, only that it was producing some extra hits. Defendants’
revived attempts to exclude documents relating to the Park, because, for example, the Town has
produced other documents or there are publicly available reports, fly in the face of their basic
discovery obligations to produce all responsive documents in their possession and control. The
fact that another party to the litigation has produced responsive documents does not excuse the
Northrop Grumman Defendants from producing the documents in their possession. Moreover, it
is undisputed that the term “Bethpage Community Park” will only refer to this former part of the
Grumman facility in Bethpage and no other. Thus, there can be no objection based on “false hits”.

         To put it simply, Plaintiffs claim that community residents were exposed to Grumman’s
pollutants in their homes, in their neighborhoods, and in the Park. All of them are part of the
“class”. The Park, the site of Grumman’s sludge drying beds and other toxic waste disposal, was
found to have heavily contaminated soil and groundwater and has necessitated multiple and
ongoing cleanup activities for the past twenty years.

        In conclusion, there is no basis for excluding Bethpage Community Park and documents
relating to Defendants’ disposal of waste there, as well as any subsequent remedial activity, from
Northrop Grumman’s document production.

         Northrop Grumman’s Position

       Visitors to the Park were not, as Plaintiffs assert, exposed to chemicals 40 feet
underground. 12 As the New York State Department of Environmental Conservation has concluded,
including in responses to public comments by Plaintiffs’ Counsel to the December 2019 Amended
Record of Decision for the Navy-Grumman Facility, no data suggests that people who worked in
the Park let alone visitors to the Park were exposed to contaminants. (December 2019 AROD,
Responsiveness Summary at A-40.)

        As for the discovery issue, Northrop Grumman objects to running the search term
“Bethpage Community Park” on both relevance and proportionality grounds. First, as to
relevance, Plaintiffs propose classes involving those who currently or formerly reside in
Bethpage. 13 But no class representative resides above the Park. The Second Amended Complaint
also refers to a “medical monitoring class,” but Plaintiffs have not defined its purported scope to
include occasional visitors to the Park, and medical monitoring is not an independent cause of
action in New York. See Caronia v. Philip Morris USA, Inc., 22 N.Y.3d 439, 448 (2013). The


12
   Plaintiffs’ argument erroneously relies on remediation sampling data described in the very
article that Plaintiffs cite for a limited area “about 40 feet below [a] parking lot.”
13
     See SAC, ECF No. 34 ¶ 253.
Joint Status Report to Magistrate
April 5, 2021
Page 10 of 17

Second Amended Complaint does not allege a class of persons injured based on their sporadic
visits to the Park. As a result, discovery into the Park is reserved for Phase II.

        Next, as to proportionality, Plaintiffs concede that information regarding the Park is
available from other sources, including co-defendant the Town of Oyster Bay, which has now
completed its document production. Further, documents regarding the Park already will be
captured by many of Plaintiffs’ other search terms. Specifically, in an attempt to avoid discovery
disputes while reserving all rights, Northrop Grumman has agreed to search more than sixty
chemicals, far more than what is relevant to Phase I or even Phase II, 14 without limitation to where
in Bethpage those chemicals might be located. Adding the phrase “Bethpage Community Park”
as a standalone search term yields more than 50,000 additional hits to review. Plaintiffs’ request
for information not relevant to Phase I that will only add undue burden and expense should be
denied. 15

       C.      Travelers v. Grumman Cases

       Plaintiffs’ Position

        In 2012, Travelers Indemnity Company and other parties sued Northrop Grumman in the
District Court for the Southern District of New York to defend their decision to decline coverage
for the environmental claims related to the contamination at and migrating from the Grumman site.
An additional action was filed in 2016. There was also an appeal and a decision of the Second
Circuit Court of Appeals. 16 The proceedings in these actions generally dealt with Grumman’s
polluting activities, what it knew about the contamination, when it knew it, and when it should
have provided notice to its insurers for various claims made against Grumman, including the
claims made in this action. In addition, a number of witnesses and experts opined that there were
drum failures, tank failures, spills and other “accidents” at the facilities, releasing contaminants,
including TCE and hexavalent chromium, into the community. As such, these litigation documents
are directly relevant to the claims and defenses in these actions and should be disclosed in their
entirety. However, many of the documents contained in these dockets are sealed or otherwise
unavailable or redacted. See Exhibit G – List of Unavailable Documents. Plaintiffs have
repeatedly asked for the production of these documents (See Ex. D, Plaintiffs’ ltr. dated Jan. 11,
2021). Since they were already exchanged in prior litigation, the burden of production is minimal.

14
   The Court already ruled that Plaintiffs could not obtain discovery on chemicals not listed in the
Complaint unless they demonstrated a “good faith basis” for such requests (Feb. 4, 2019 Hrg. Tr.
at 59:17–60:1) and Plaintiffs’ counsel later represented to the Court that only about “a dozen”
chemicals are relevant to the Complaint. (Dec. 3, 2020 Hrg. Tr. at 10:21.)
15
  Plaintiffs have not offered to cover any of the costs their overly burdensome requests have
imposed, contrary to what Rule 26(c)(1)(B) envisions.
16
   Travelers Indemnity Company et al. v. Northrop Grumman Corporation et al., S.D.N.Y. 1:12-
cv-3040-KBF and The Travelers Indemnity Company et al. v. Northrop Grumman Corporation
et al., S.D.N.Y. 1:16-cv-8778-LGS and the appeal to the Second Circuit, Travelers Indemnity
Company, et al. v. Northrop Grumman Corporation, et al., No. 15-3117-cv.
Joint Status Report to Magistrate
April 5, 2021
Page 11 of 17

Furthermore, Defendants should not be permitted to unilaterally cull what they consider to be
relevant.

        Plaintiffs further note that this dispute has already been settled by Judge Brown. In their
joint submission to the Court dated August 5, 2020, the parties identified the Travelers litigation
as related (ECF 112, Ex. 3). Plaintiffs’ referred to this list of cases in their Joint Submission for
December 3, 2020 Conference (ECF. 114, p. 7), requesting the discovery files. At the December
3, 2020 Conference, Plaintiffs again requested the files. See Transcript, p. 13, at lines 4-8. At the
end of the discussion, Judge Brown ruled that “everything I just heard about should get turned
over,” a clear directive which overruled Defendants’ objections.

       Northrop Grumman’s Position

         Contrary to Plaintiffs’ argument above, during the December 4, 2020 hearing before Judge
Brown, the parties discussed and the Court ordered production of documents Northrop Grumman
produced in three cases, not those produced in the insurance litigation. (See Dec. 3, 2020 Hrg. Tr.
at 25:14–20 (referring to three other cases, but not the insurance cases).) Moreover, Plaintiffs’
request for all documents that Northrop Grumman produced in the two insurance cases continues
to ignore that the insurance litigation involves issues not relevant here, including notice issues as
to claims beyond Bethpage and matters that are beyond the scope of class discovery. First, those
cases include disputes over insurance coverage for government-owned contractor-operated sites
located elsewhere in New York State, not just Bethpage. Second, regarding the Bethpage Site, the
insurance cases concern interpretations of the parties’ obligations under insurance contracts,
including when the policies required notice to the insurers for coverage of costs related to potential
onsite groundwater contamination. 17 Leaving aside that notice to insurers is not at issue in this
litigation, the Court already has ruled that onsite issues will be covered during Phase II discovery.
(Feb. 4, 2019 Hrg. Tr. at 29:10–15.) Plaintiffs previously acknowledged in submissions to the
Court that Phase I discovery does not include onsite issues. (Plaintiffs’ March 12, 2019 Letter ,
ECF No. 88, at 2 n.4 (noting that “Grumman has objected to the production of documents relating
to contamination at the Site and documents dating prior to 1987 and the Magistrate has agreed that
such production is premature”). Plaintiffs’ request is nothing more than a belated and improper
request to revisit Your Honor’s prior ruling concerning the scope of Phase I discovery. The time
to challenge that ruling has long since passed, and the issue of discovery into onsite issues can be
addressed during Phase II.

         Thus, the documents produced in the insurance cases need to be reviewed for relevance to
this litigation and to Phase I, which Northrop Grumman is already in the process of doing. It is



17
   While Plaintiffs’ argument about chromium is a Phase II issue, it misrepresents the publicly
available facts about that issue. The insurance litigation involves TCE, not hexavalent
chromium. In 1949, Grumman built a state of the art treatment facility for hexavalent chromium
in wastewater to comply with all regulations at all times. The materials to which Plaintiffs refer
about spills or accidents do not concern hexavalent chromium.
Joint Status Report to Magistrate
April 5, 2021
Page 12 of 17

unclear what dispute could remain on this point. Producing parties “unilaterally cull” for relevance
all the time, including Plaintiffs here. That is how discovery works.

       Relatedly, court documents, expert reports, and testimony provided in the insurance cases
are beyond the scope of Phase I, as the Court already ruled in denying Plaintiffs’ motion to compel
deposition transcripts from other cases during Phase I. (Feb. 4, 2019 Hrg. Tr., ECF No. 84 at 69:1–
3.)

       D.      Plaintiffs Second Set of Document Demands

       Plaintiffs’ Position

        On November 24, 2020 Plaintiffs served a Second Set of Document Demands on the
Grumman Defendants. A copy of the Demands is attached as Exhibit C(4) hereto. The demands
seek information about pollutants that were released from the Grumman facilities in the form of
air emissions, including the sources and volumes of the emissions, permit information, and
mitigation systems, if any. Defendants responded on January 11, 2021 with written responses and
objections, but have not produced any responsive documents to date, nor have they provided a date
by which they intend to do so.

        Among the numerous formulaic objections raised by Defendants to each of the document
demands is that it is “premature” because it “seeks information that is beyond Phase I class
certification discovery and is not implicated by Plaintiffs’ definitions of the purported classes”.
This approach ignores the fact that, during the over 50 years of operations at the Grumman site
(from at least the 1940s to the 1990s), defendants’ industrial processes discharged toxic substances,
including TCE, PCE and hexavalent chromium, into the air. These pollutants spread across the
nearby residential areas exposing putative class plaintiffs. Plaintiffs are entitled to further
discovery and documents from defendants relating to this and other routes of exposure, which are
expressly pleaded in their complaints. See, e.g. Romano SAC ¶¶87, 106-108, 115, 179. Despite
this, Defendants’ document productions to date have focused solely on soil and water
contamination. The information regarding Grumman’s air emissions, their sources, volume, and,
mitigation measures, if any, is essential for Plaintiffs to properly present their claims. It goes to
the basic questions of exposure of the class members and the class representatives.

        Defendants also raise the objection that Demands No. 1, 2, 3, 6, 7, 8, 9, 10, 11, 12, 13, 14,
18, 19, 35, 36, 37, 38, 39, 40, 41, 45, 46, 47, 48, 49, 50 do not include a temporal limit. However,
the definitions clearly state the dates when the Grumman and the NWIRP facilities were in
operation, and, presumably, emitting air pollutants. These are the years that Plaintiffs living in the
vicinity of the plants would have been breathing in these toxins. Defendants should be required to
produce all responsive documents relating to the emissions in their possession, with the
understanding that the earlier decades may yield sparse records.

       Lastly, in their response to every Demand, Defendants state: “Further, Northrop Grumman
is making a supplemental production based on running search terms across agreed-upon
custodians.” While Plaintiffs eagerly await such a production, it should be clear that it does not
and should not obviate a comprehensive search and production of specific documents responsive
Joint Status Report to Magistrate
April 5, 2021
Page 13 of 17

to the specific demands. Search terms are a tool, but not a replacement for a good faith effort to
produce the requested information about air emissions, regardless of whether they may be found
in the four custodial files currently agreed upon and regardless of whether there is a “hit” on any
particular search term.

         Defendants’ objection that the deadline for seeking Phase I discovery is past is incorrect.
As previewed in the introduction, the initially set discovery deadlines passed and, acknowledging
this, the Court ordered the parties to submit a new proposed schedule. See Feb. 4, 2019 Hearing
Transcript (pp. 70-71). However, the Northrop Grumman Defendants curtailed that process by
filing their Lone Pine request, which led to the stay of discovery.

        Now, Defendants seek to prevent Plaintiffs from obtaining information about an important
route of toxic exposure, which is part of their case by: (1) failing to provide actual documents
relating to the air emissions or even a date by which they will produce such documents; (2) issuing
objections that essentially preclude any meaningful production; (3) claiming that Plaintiffs cannot
raise this discovery dispute with the Court, even though the current submission is intended to
present the existing discovery disputes and obtain rulings, so that discovery can be completed in
time for the class certification motion.

        In the interests of efficiency and to avoid motions to compel and/or for protective orders,
Plaintiffs request that the Court issue a ruling with respect to the above objections and set a
deadline for the production of the requested documents relating to air emission. Plaintiffs reserve
the right to raise more specific disputes when they actually receive Defendants’ document
production responsive to the Second Set of Document Demands.

       Northrop Grumman’s Position

        This dispute reflects another belated attempt to expand the scope of discovery beyond
Plaintiffs’ allegations and pleaded classes. The class definitions in the Second Amended
Complaint do not include Plaintiffs’ latest claims regarding supposed discharges of TCE or
hexavalent chromium into the air. Nor have Plaintiffs attempted to explain how they could
plausibly define and certify a class based on air emissions that Plaintiffs allege occurred decades
ago. At most, this new and unsupported exposure theory is reserved for Phase II.

       In addition to being beyond the scope of their class allegations, Plaintiffs’ second set of
document demands to Northrop Grumman (the “Second Requests”) entirely ignore that the
deadline for serving formal requests for discovery during Phase I expired more than two and a half
years ago. (See ECF Nos. 44, 46 (approving Aug. 27, 2018 deadline to exchange Phase I written
requests).) Plaintiffs have not sought leave from your Honor or Judge Brown to serve belated
requests. Further, Plaintiffs misrepresent your Honor’s directive at the February 4, 2019 hearing,
which was to submit a revised schedule concerning deadlines to complete document productions,
not to serve new requests. Plaintiffs know this, as the proposed schedule they subsequently
submitted did not include a deadline for new requests, but instead represented that Northrop
Grumman had completed document production and that the next operative deadline was for Phase
I depositions. (ECF No. 87 at 3.)
Joint Status Report to Magistrate
April 5, 2021
Page 14 of 17

        In any event, Northrop Grumman responded to the Second Requests, raising certain
objections including untimeliness, and will be making a supplemental production from the four
agreed-upon custodial files based on the final list of search terms to be decided by Your Honor.
(See Jan. 11, 2021 Responses to Second Requests, attached as Exhibit H.) Any documents from
that review responsive to the Second Requests and relevant to Phase I will be produced. And
Northrop Grumman has agreed to search other reasonably available sources of information beyond
those custodial files for documents responsive to the Second Requests that pertain to class
certification. Plaintiffs’ complaint about the absence of a deadline for the production of
information beyond the search terms is curious, because, as set forth below, Plaintiffs refuse to
meet and confer on new dates for a schedule. Northrop Grumman proposes such dates below.

        Moreover, this status report is the first time Northrop Grumman has heard Plaintiffs take
issue with Northrop Grumman’s responses and objections to the Second Requests, which Northrop
Grumman served in early January. Northrop Grumman respectfully submits that if a dispute
remains after Northrop Grumman makes its remaining production and after the parties have met
and conferred on the Second Requests, then Plaintiffs can raise any such dispute with the Court.
Plaintiffs’ request of this busy Court for an advisory opinion as to the Second Requests should be
denied. Northrop Grumman preserves its objection that the deadline for plaintiffs to serve Phase
I discovery requests has long since passed.

       E.      Phase I Discovery from Plaintiffs

       Northrop Grumman’s Position

        Plaintiffs should produce any medical records or other documents in their possession
concerning the allegations of exposure and causation, including any used to compile the Plaintiff
Information Chart, as such information is relevant to Phase I and has been ordered by Judge Brown.
(Dec. 3, 2020 Hrg. Tr. at 29:16–23 (“[W]hat’s the harm in turning over the individual plaintiff
information that you have? MR. NAPOLI: There is no harm, Your Honor, if we’re going to do -
- THE COURT: Well, then we should just do it.”); id. at 31:19–20 (“[Plaintiffs are] going to give
you the individual plaintiffs[’] stuff.”); cf. Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 609
(1997) (class analysis turned on exposure and causation, because “[i]n contrast to mass torts
involving a single accident, class members . . . were exposed to different [substances or amounts
of a substance], in different ways, over different periods, and for different amounts of time; some
suffered no physical injury, others suffered disabling or deadly diseases.”).)

        Finally, when Plaintiffs update their Plaintiff Information Chart, Northrop Grumman asked
Plaintiffs’ counsel to include all information Judge Brown had ordered Plaintiffs to provide,
including the dates when all Plaintiffs claim to have been on notice of their alleged injuries. (See
ECF No. 102 (requiring for each Plaintiff “[t]he dates that the personal injury or property damage
or both were discovered”).) To date, Plaintiffs’ counsel has refused, submitting instead an
addendum asserting that the filing of the Romano class action tolled the statute of limitations as to
certain claims. (ECF No. 105 at 2.) Given that those Plaintiffs purport to be members of one or
more of the proposed Romano classes for statute of limitations purposes, information about their
alleged injuries and exposure is relevant to Phase I and should be produced. Northrop Grumman
thus respectfully requests that Plaintiffs complete the “Date of Diagnosis,” “Date of Discovery of
Joint Status Report to Magistrate
April 5, 2021
Page 15 of 17

Physical Injuries,” and “Property Damage: Date of Discovery” columns in their Information Chart
for all Plaintiffs.

       Plaintiffs’ Position

        Nothing in Judge Brown’s March 13, 2020 Order (ECF. 102), which asked for some basic
information about the named plaintiffs’ injuries, requires Plaintiffs to produce the detailed records
and evidentiary material demanded by Defendants at this time. In fact, in repeated and detailed
briefing regarding Defendants’ Lone Pine request, Plaintiffs explained why the legal arguments
and demands for records are premature. Judge Brown agreed and rejected the Lone Pine approach.
Nothing in the Court’s December 3, 2021 Order suggests that all named Plaintiffs should produce
the above information. In fact, the Court has directed the parties to prepare for class certification,
an inquiry focused on class categories and class representatives. Defendants themselves have
repeatedly stressed the limited nature of “Phase I” disclosure for this very reason. Their reiterated
demand for all records for all plaintiffs named in the seven related actions, is both inconsistent
with their position and contrary to the Court’s direction at this time. Plaintiffs have already
provided the summary chart ordered by the Court and have agreed to update it by April 30, 2020.
It includes all injury and diagnosis information for every plaintiff. Accrual dates of discovery of
injuries involve legal questions, which have already been litigated, and are summarized in the
Addendum. As for the putative class representatives. Plaintiffs have already provided
comprehensive Fact Sheets and numerous authorizations, which Defendants have used to obtain
hundreds of pages of records. For these individuals, Plaintiffs have agreed to check for and provide
additional authorizations for any new medical providers.

       F.     Proposed Schedule

       Plaintiffs’ Position

        Plaintiffs request the Court to schedule a conference at its earliest convenience to discuss
and resolve the above discovery disputes. The parties cannot, in good faith, set dates certain for
the close of discovery and depositions before Northrop Grumman’s document production, which,
based on their own admissions above, contains thousands of additional pages of documents, is
complete. Doing so, would severely prejudice Plaintiffs and create an artificial and unrealistic
limitation on their ability to obtain evidence required for their expert reports. At this time,
Defendants’ continuing objections to produce what this Court just recently told them to produce,
is impeding progress toward class certification.

        In addition, as briefly noted above and also discussed in previous correspondence and meet
and confers with Defendants, Plaintiffs intend to propose an amended class action complaint. The
original complaint in this action was filed in September 2016. In the process of investigation and
discovery, it is now apparent that the Site-related contamination is much broader than originally
thought, both in nature and geographic scope. Subsequently filed actions (Ackerman, Ackerson,
Ball, Cornett, Cammarata and Auer) contain updated factual allegations about the contaminants
and routes of exposures, including the extensive pollution caused by Grumman’s toxic air
emissions. In order to ensure that all of these allegations are properly addressed by the class action,
Plaintiffs are working on a draft Third Amended Complaint in the Romano action. When
Joint Status Report to Magistrate
April 5, 2021
Page 16 of 17

completed, Plaintiffs will present the draft to Defendants, to see if an amended filing can be done
on consent. If this is not possible, Plaintiffs intend to make a motion to amend.

       Northrop Grumman’s Position

        Plaintiffs’ motion for class certification is due September 1. The last operative Phase I
schedule approved in October 2018, prior to the stay of class discovery, contemplated completion
of document discovery, depositions of named Plaintiffs regarding class certification issues, and
identification of class certification experts. (October 1, 2018 Order Regarding ECF No. 56.)
Northrop Grumman respectfully submits that those deadlines need to be updated and can be
adapted to fit Plaintiffs’ September 1, 2021 deadline to move for class certification as follows:


       Event                                                       Proposed Deadline
       Production of Documents Complete                            April 30, 2021
       Depositions of named Plaintiffs regarding class             June 30, 2021
       certification issues complete
       Plaintiffs’ Identification of class certification experts   June 30, 2021
       Defendants’ identification of rebuttal class
       certification experts                                       July 30, 2021

        Northrop Grumman respectfully requests a conference on April 30 to confirm the above
dates remain workable, during which time the parties can discuss remaining dates leading up to
the deadline for Plaintiffs’ motion for class certification, including service of plaintiffs’ opening
expert reports.

       As for Plaintiffs’ intention to seek leave to file a third amended complaint, as noted above,
the time to amend expired in October 2018. In December 2020, Judge Brown asked Plaintiffs
when they wanted to move for class certification and they did not suggest there was any need for
leave to amend again. It is unclear when Plaintiffs propose to seek leave, however Northrop
Grumman reserves all rights to oppose a belated and untimely further amendment.

       G.      Consolidation and Joint Filing Procedures

         As noted in the caption of this letter, this litigation currently involves the Romano class
action and six related actions. By Orders dated February 10, 2020 and March 13, 2020, the Court
directed that the Romano, Ackerman, Ackerson, Ball and Cammarata actions be consolidated for
purposes of discovery. The parties respectfully request the Order to be expanded to include the
two other related actions (Cornett and Auer), which are based on the same operative facts relating
to Defendant, Northrop Grumman. Furthermore, for ease of filing of documents during Phase I,
the parties request the Court to order that all filings shall be made to the Romano docket and
indicate the related docket numbers for the above captioned “related actions.” To the extent any
filing relates to a specific action and not others, it should state so.
Joint Status Report to Magistrate
April 5, 2021
Page 17 of 17

                         *             *                    *


NAPOLI SHKOLNIK                      MORRISON & FOERSTER LLP


By: _______________________          By: _______________________
Lilia Factor                         Jessica Kaufman
                                     Katie L. Viggiani
400 Broadhollow Rd.
Melville, NY 11747                   250 West 55th Street
                                     New York, New York 10019
Telephone: (212) 397-1000
                                     Telephone: (212) 468-8000
lfactor@napolilaw.com;               Facsimile: (212) 468-7900
                                     Email: jkaufman@mofo.com;
Paul Napoli                          kviggiani@mofo.com
Email: pnapoli@nsprlaw.com
                                     Attorneys for Defendants Northrop
ENVIRONMENTAL LITIGATION             Grumman Corporation and Northrop
GROUP, PC                            Grumman Systems Corporation
Gregory A. Cade
Greg Anderson
Kevin B. McKie
2160 Highland Avenue South
Birmingham, AL 35205
Telephone: (205) 328-9200
email: GregC@elglaw.com;
gary@elglaw.com; kmckie@elglaw.com

Counsel for Plaintiffs
                                     MILBER MAKRIS PLOUSADIS &
                                     SEIDEN, LLP

                                           /s/ Peter Tamigi
                                     By: _______________________
                                     Peter F. Tamigi

                                     1000 Woodbury Road, Suite 402
                                     Woodbury, New York 11797
                                     Telephone: (516) 715-4000
                                     Email: ptamigi@milbermakris.com

                                     Attorneys for Defendant Town of Oyster Bay
